DETAILED ACTION
Status of the Application
	This Corrected Notice of Allowance supplements the previous Notice of Allowance and includes consideration of the Information Disclosure Statement dated 08/17/2021 (see below).  Applicants’ Amendment/Response dated 04/05/2021 is acknowledged and has been entered.  In the Amendment, claims 1-8 and 10-17 were amended.  Applicants have overcome all rejections with the Amendment in conjunction with remarks provided in the Response.  Claims 1-12 were previously withdrawn and have been rejoined with the Examiner’s Amendment below.  Claims 1-17 have been allowed.

Information Disclosure Statement
The Information Disclosure Statement submitted on 08/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the Information Disclosure Statement has been considered by the Examiner.  Please see attached initialed PTO-1449 forms.

Examiner’s Amendment
	An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to the Applicants, an amendment may be filed as provided by 37 C.F.R. 1.312.  The ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The application has been amended as follows:
Claims 1-12 have been rejoined.


In claim 1, line 3, delete “a hydroxypropoxy groups” and substitute therefor - - - hydroxypropoxy groups - - -.

In claim 13, line 3, delete “a hydroxypropoxy groups” and substitute therefor - - - hydroxypropoxy groups - - -.

Reasons for Allowance
	The following is the Examiner’s statement of reasons for allowance:  the prior art of record does not teach or fairly suggest an additive for an orally disintegrating tablet as claimed consisting of a D-mannitol; a low-substituted hydroxypropyl cellulose having a substitution degree of hydroxypropoxy groups of 8% to 11%; a crospovidone; and a microcrystalline cellulose.  The closest prior art of record, Fujifilm, describes a binding liquid including a low-substituted hydroxypropyl cellulose dispersed in water, which is sprayed onto a mixture that includes compounds other than those listed in the claims, such as xylitol and anhydrous dibasic calcium phosphate.  Similarly, the other cited art of record, Ikeda, teaches additives that include compounds other than the claimed ingredients.  Because the prior art of record describes additives for tablets including compounds other than the recited ingredients, which are precluded by the claims, the prior art of record does not render the features of claimed invention prima facie obvious. 
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
	Claims 1-17 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDEEP SINGH whose telephone number is (571)270-3881.  The examiner can normally be reached on Monday-Friday, 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT WAX can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/RANDEEP SINGH/Examiner, Art Unit 1615        

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615